DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Response filed 01/06/2022. Claims 1-23 are pending and have been examined here. 
Response to Arguments
 Applicant’s arguments, see pages 11-16 of Applicant’s Response filed 01/06/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive.  
Applicant argues, on page 11, that one of ordinary skill in the art would not have found it obvious to combine the teachings of Kimchi with the teachings of Myllymaki. Examiner respectfully disagrees. Applicant argues that Examiner merely catalogues the teachings of the cited references without providing a proper rational to combine them. Examiner respectfully disagrees. Examiner respectfully points to MPEP 2141(III) which clearly states that an Examiner may support a conclusion of obviousness by using a rationale such as: (A) Combining prior art elements according to known methods to yield predictable results, as is the case here. See paragraph 15 below, the language of which is mirrored in previous office actions. Furthermore, Examiner supported such with proper findings (1)-(4) for such a rationale as is required by MPEP 2143(I)(A). Thus, Examiner has indeed provided a proper supporting rationale, and Applicant’s arguments are unpersuasive. 
Applicant next argues that Myllymaki does not suffer a problem which requires solving from Kimchi. However, this is not the standard for determining whether a claimed invention is obvious in light of the prior art. Rather, the question is whether a person of ordinary skill in the art as of the effective filing date of the invention would have found it obvious to combine the references in question. What’s more, other than bare assertions of such claims, Applicant points to no specific portions of Myllymaki which outline that it already solves the problem of needing the ability to deliver an item directly to a 
Applicant argues, on page 12, that Haskin cannot be combined with Myllymaki since it uses multiple UAVs. Examiner respectfully disagrees. Examiner respectfully notes that, notwithstanding the number of UAVs used, Haskin still stands for the fact that an autonomous delivery vehicle (for instance, the final vehicle of Haskin which performs the delivery) may be required to deliver the item within set received delivery time information. The simple fact that Myllymaki does so using a single vehicle does not preclude Haskins combination with the teachings of Myllymaki. Applicant’s arguments are therefore unpersuasive. 
 Applicant next argues, on pages 14-16 that Rademaker cannot be combined with the teachings of Myllymaki since Rademaker is designed around a human operator rather than an autonomous vehicle. Examiner respectfully disagrees. Applicant argues that neither Myllymaki nor Kimchi would be able to deliver the packages from the cluster stop to the individual recipients, however, this is not required by the claim. Rather, all that is required by the claim is that a delivery point is designated as within a predetermined distance of the recipient and a further recipient. Modifying the delivery points of Myllymaki such that they are within a predetermined distance of multiple recipients, as taught by Rademaker, does not require human interaction, and does not require the further delivery by an operator thereafter. Thus, the fact that Rademaker teaches a human operator performing deliveries to individual locations thereafter is irrelevant, since all that is needed to be taught is to create a delivery point within the required threshold distance. Since the human operator of Rademaker is not relevant and is not used, Applicant’s arguments are found unpersuasive. 
Applicant argues that the addition of the teachings of Rademaker would render Myllymaki in view of Kimchi unsatisfactory for its intended purpose. Examiner respectfully disagrees. Examiner at least partially dependent on the current position of a mobile device of the user, a further recipient, wherein the delivery position is within a threshold distance of both of these. Kimchi stands for modifying Myllymaki to track the current location of the mobile device of the user, and Rademaker stands for modifying the delivery location such that it is within a threshold distance of this location, and the location of another user. Rademaker would not frustrate the fundamental purpose of Myllymaki or Kimchi, since package deliveries would still occur, rather, the designated point would simply be a point within a threshold distance of the location of the user’s device and the location of a further recipient. Therefore the combination of references teaches this element without rendering any unsatisfactory for its purpose. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki et.al. (U.S. Patent No. 9,256,852; hereinafter "Myllymaki") in view of Kimchi et. al. (U.S. Patent No. 9,573,684; hereinafter "Kimchi") further in view of Rademaker et. al. (U.S. PG Pub. No. 20120030133; hereinafter "Rademaker") and further in view of Haskin (U.S. Patent No. 10,198,749; hereinafter "Haskin").
As per claim 1, Myllymaki teaches:
 A method comprising:
Myllymaki teaches a system and computer implemented method for autonomously delivering packages. (Myllymaki: abstract)
With respect to the following limitation:
 obtaining, at a control apparatus of a land vehicle, collection and/or delivery position information of a collection or delivery position for collecting or delivering a shipment, wherein the collection or delivery position is at least partially dependent on (i) a current position of a shipment recipient or shipment deliverer as obtained at regular and/or irregular intervals from a mobile apparatus of the shipment recipient or shipment deliverer and (ii) at least one position of at least one further shipment recipient or shipment deliverer, wherein the collection or delivery position is within a shortest possible or predetermined distance from each of (i) current position of the shipment recipient or shipment deliverer and (ii) the at least one position of the at least one further shipment recipient or shipment deliverer such that the collection or delivery position is in a radius of less than 3 km around the current position of the shipment recipient or shipment deliverer, wherein the current position of the shipment recipient or shipment deliverer is the position of a mobile user apparatus belonging to the shipment recipient or shipment deliverer;
 Myllymaki teaches that a control system of a vehicle may receive delivery position information regarding the location of delivery for a package. (Myllymaki: col. 3 lines 47-55) Myllymaki further teaches that this location information may be dependent upon the location of a recipient. (Myllymaki: col. 2 lines 35-39, col. 8 lines 23-28) (see Fig. 7 and col. 7 lines 1-31 generally describing the autonomous courier platform device) Myllymaki, however, does not appear to teach the tracking of the location of the user’s mobile device to perform this. 
  Kimchi teaches that a user may order a given shipment via automated drone delivery, may indicate "deliver it to me" which designates the current location of their mobile device as the delivery destination, and the system may track the current location of the user's mobile device over time and may deliver it to this current location, even if the user moves from one location to another during the delivery process. (Kimchi: col. 3 lines 52-67, col. 4 lines 1-18) It can be seen that each element is taught by either Myllymaki or by Kimchi. Adding the active location tracking and monitoring steps of Kimchi to the systems and methods taught by Myllymaki does not affect the normal functioning of the elements of the claim which are taught by Myllymaki. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kimchi with the teachings of Myllymaki, since the result is merely a combination of old elements, and, since the elements 
Myllymaki in view of Kimchi, as outlined above, teaches the use of a tracked location of a user device in order to determine a delivery location for a package. Myllymaki in view of Kimchi, however, does not appear to teach that this delivery location may be within a threshold distance of the mobile device of the user and a further shipment recipient. 
 Rademaker, however, teaches that two or more delivery locations (which Kimchi teaches may comprise the current location of a user) may be grouped into a single stop, and a delivery vehicle may stop at a common location which is within a predetermined distance of each stop. (Rademaker: paragraph [0075]) Rademaker further teaches that the delivery position may comprise a location on the same block as both users or a location such as an office building of both users and therefore teaches a shipment delivery position that is “in a radius of less than 3 km” around the current position (taught by Kimchi to be the current position of the mobile device of the user which is periodically updated) of the shipment recipient. Rademaker teaches combining the above elements with the teachings of Myllymaki in view of Kimchi for the benefit of providing a return on investment for the company. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rademaker with the teachings of Myllymaki in view of Kimchi to achieve the aforementioned benefits.
With respect to the following limitation:
 obtaining, at the control apparatus, collection or delivery time information for collecting or delivering the shipment, wherein the collection or delivery time information comprises collection or delivery period information or collection or delivery date information for collecting or delivering the shipment;
Myllymaki teaches that the delivery vehicle may determine (and therefore obtain) a delivery time for the shipment as well as a dwell period for which the delivery vehicle should wait at the delivery location. (Myllymaki: col. 3 lines 10-13, col. 5 lines 25-41, col. 6 lines 6-16)
To the extent that Myllymaki does not explicitly teach that the delivery time information is received by the vehicle, Haskin teaches this element. Haskin teaches that one or more unmanned vehicles may be provided with delivery time frame information which cause the unmanned vehicles to delivery items to a destination within a given delivery time frame. (Haskin: col. 19 lines 48-67, col. 20 lines 11-13) Thus, Haskin teaches that the vehicle taught by Myllymaki may receive delivery time information and may cause itself to perform the delivery based on this delivery time frame information. It can be seen that each element is taught by either Haskin or by Myllymaki in view of Kimchi further in view of Rademaker. Adding the time limitations of Haskin does not affect the normal functioning of the elements of the claim which are taught by Myllymaki in view of Kimchi further in view of Rademaker. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Haskin with the teachings of Myllymaki in view of Kimchi further in view of Rademaker, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
 causing, by the control apparatus, of at least partially autonomous moving of the land vehicle to the collection or delivery position at least partially in dependence on the obtained collection or delivery time information; and
 Myllymaki teaches that a control system of a vehicle may receive delivery position information regarding the location of delivery for a package and drive to the delivery location. (Myllymaki: col. 3 lines 47-55) Myllymaki teaches that the delivery vehicle may determine (and therefore obtain) a delivery time for the shipment as well as a dwell period for which the delivery vehicle should wait at the delivery location. (Myllymaki: col. 3 lines 10-13, col. 5 lines 25-41, col. 6 lines 6-16) Myllymaki further teaches that the vehicle may be caused to arrive at the delivery location at the scheduled arrival time, and 
 causing, by the control apparatus, of providing of the shipment for collection or of holding available for obtaining the shipment at the collection or delivery position by the land vehicle, comprising:
Myllymaki teaches that when the delivery vehicle arrives, the vehicle may receive a designated PIN for the user at the input access device, and may unlock the door containing the package to be delivered to the recipient who input the PIN. (Myllymaki: col. 4 lines 51-57; col. 7 lines 50-67, col. 9 lines 1-3; Fig. 8)
 obtaining, at the control apparatus, access authorization information, and
Myllymaki teaches that when the delivery vehicle arrives, the vehicle may receive a designated PIN for the user at the input access device, and may unlock the door containing the package to be delivered to the recipient who input the PIN. (Myllymaki: col. 4 lines 51-57; col. 7 lines 50-67, col. 9 lines 1-3; Fig. 8)
 causing, by the control apparatus, of unlocking of a door of the land vehicle at least partially in dependence on the obtained access authorization information.
 Myllymaki teaches that when the delivery vehicle arrives, the vehicle may receive a designated PIN for the user at the input access device, and may unlock the door containing the package to be delivered to the recipient who input the PIN. (Myllymaki: col. 4 lines 51-57; col. 7 lines 50-67, col. 9 lines 1-3; Fig. 8)
As per claim 2, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 1, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
 determining the collection or delivery position at least partially in dependence on the current position of the shipment recipient or shipment deliverer, wherein the collection or delivery position information of the collection or delivery position is obtained as result of the determining.
 Myllymaki teaches that a control system of a vehicle may receive delivery position information regarding the location of delivery for a package. (Myllymaki: col. 3 lines 47-55) Myllymaki further teaches that this location information may be dependent upon the location of a recipient. (Myllymaki: col. 2 lines 35-39, col. 8 lines 23-28) (see Fig. 7 and col. 7 lines 1-31 generally describing the autonomous courier platform device) Kimchi teaches that a user may order a given shipment via automated drone delivery, may indicate "deliver it to me" which designates the current location of their mobile device as the delivery destination, and the system may track the current location of the user's mobile device over time and may deliver it to this current location, even if the user moves from one location to another during the delivery process. (Kimchi: col. 3 lines 52-67, col. 4 lines 1-18) The motivation to combine Kimchi persists.
As per claim 3, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 2, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
wherein the collection or delivery position is a road position.
 Myllymaki teaches that the delivery vehicle may be a land vehicle, and therefore teaches that the delivery position is a road position. (Myllymaki: Fig. 5) Rademaker further teaches that the location may comprise a block of a neighborhood, and therefore teaches a road location. (Rademaker: paragraph [0075], Figs. 3, 7-10) The motivation to combine Rademaker persists.
As per claim 4, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 2, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
 wherein the collection or delivery position is at least partially determined again in dependence on the current position of the shipment recipient or shipment deliverer at least if the position of the shipment recipient or shipment deliverer changes substantially.
 Myllymaki teaches that a control system of a vehicle may receive delivery position information regarding the location of delivery for a package. (Myllymaki: col. 3 lines 47-55) Myllymaki further teaches that this location information may be dependent upon the location of a recipient, may be dynamically updated based on the location of the recipient having changed. (Myllymaki: col. 2 lines 35-39, col. 8 lines 23-28) (see Fig. 7 and col. 7 lines 1-31 generally describing the autonomous courier platform device) Kimchi teaches that a user may order a given shipment via automated drone delivery, may indicate "deliver it to me" which designates the current location of their mobile device as the delivery destination, and the system may track the current location of the user's mobile device over time and may deliver it to this current location, even if the user moves from one location to another during the delivery process. (Kimchi: col. 3 lines 52-67, col. 4 lines 1-18) The motivation to combine Kimchi persists.
As per claim 5, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 1, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
wherein the control apparatus causes the land vehicle to at least partially autonomous moving to the collection or delivery position such that it is at the collection or delivery position at the collection or delivery date or is at least temporarily at the collection or delivery position in the collection or delivery period.
 Myllymaki teaches that the delivery vehicle may be controlled such that it is at the delivery location at the specified time, for the specified dwell period. (Myllymaki: col. 3 lines 10-13, col. 5 lines 25-41, col. 6 lines 6-16)
As per claim 6, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 1, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
notifying or causing of notifying of the shipment recipient or shipment deliverer when the land vehicle is at the collection or delivery position. 
 Myllymaki teaches that the delivery platform 100 may notify the recipient when it has arrived at the delivery location. (Myllymaki: col. 5 lines 58-63, col. 6 lines 9-13)
As per claim 7, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 1, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
 capturing a user input by the shipment recipient or shipment deliverer on user input means, or
 receiving the access authorization information at the control apparatus.
 Myllymaki teaches that when the delivery vehicle arrives, the vehicle may receive a designated PIN for the user at the input access device, and may unlock the door containing the package to be delivered to the recipient who input the PIN. (Myllymaki: col. 4 lines 51-57; col. 7 lines 50-67, col. 9 lines 1-3; Fig. 8)
As per claim 8, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 1, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
deciding whether access is grantable for collecting the shipment or delivering the shipment at least partially in dependence on the obtained access authorization information, and
causing of unlocking of the door of the land vehicle only when it has been decided that access is grantable.
 Myllymaki teaches that when the delivery vehicle arrives, the vehicle may receive a designated PIN for the user at the input access device, and may unlock the door containing the package to be delivered to the recipient who input the PIN. (Myllymaki: col. 4 lines 51-57; col. 7 lines 50-67, col. 9 lines 1-3; Fig. 8)
As per claim 9, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 1, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
wherein the access authorization information authorizes access for collecting the shipment or delivering the shipment.
 Myllymaki teaches that when the delivery vehicle arrives, the vehicle may receive a designated PIN for the user at the input access device, and may unlock the door containing the package to be delivered to the recipient who input the PIN. (Myllymaki: col. 4 lines 51-57; col. 7 lines 50-67, col. 9 lines 1-3; Fig. 8)
As per claim 10, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 1, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
wherein the land vehicle comprises at least one of one or more receiving compartments for receiving one or more shipments or one or more cubicles or one or more user terminals.
 Myllymaki teaches one or more compartments and one or more user terminals. (Myllymaki: col. 3 lines 1-10, 21-25)
As per claim 11, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches all of the limitations of claim 1, as outlined above. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
wherein the land vehicle is an autonomously driving land vehicle.
 Myllymaki teaches an autonomously driving land vehicle. (Myllymaki: col. 2 lines 56-57, col. 3 lines 32-34)
As per claim 12, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches the limitations of claim 13 which are substantially identical to those of claim 1. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
A control apparatus for a land vehicle comprising at least one processor and at least one memory which contains program code, wherein the memory and the program code are configured to cause the control apparatus with the at least one processor to perform:
 Myllymaki teaches a system and computer implemented method for autonomously delivery packages via a land vehicle which uses a processor and a tangible memory which stores instructions which, when executed by the processor, performs the functions of the system. (Myllymaki: abstract, col. 2 lines 56-57, col. 3 lines 32-34, col.7 lines 6-20, see also cols. 8-10; Figs. 7, 8)
 obtaining, collection and/or delivery position information of a collection or delivery position for collecting or delivering a shipment, wherein the collection or delivery position is at least partially dependent on (i) a current position of a shipment recipient or shipment deliverer as obtained at regular and/or irregular intervals from a mobile apparatus of the shipment recipient or shipment deliverer and (ii) at least one position of at least one further shipment recipient or shipment deliverer,, wherein the collection or delivery position is within a shortest possible or predetermined distance from each of (i) current position of the shipment recipient or shipment deliverer and (ii) the at least one position of the at least one further shipment recipient or shipment deliverer;
Myllymaki teaches that a control system of a vehicle may receive delivery position information regarding the location of delivery for a package. (Myllymaki: col. 3 lines 47-55) Myllymaki further teaches that this location information may be dependent upon the location of a recipient. (Myllymaki: col. 2 lines 35-39, col. 8 lines 23-28) (see Fig. 7 and col. 7 lines 1-31 generally describing the autonomous courier platform device) Myllymaki, however, does not appear to teach the tracking of the location of the user’s mobile device to perform this. 
  Kimchi teaches that a user may order a given shipment via automated drone delivery, may indicate "deliver it to me" which designates the current location of their mobile device as the delivery destination, and the system may track the current location of the user's mobile device over time and may deliver it to this current location, even if the user moves from one location to another during the delivery process. (Kimchi: col. 3 lines 52-67, col. 4 lines 1-18) It can be seen that each element is taught by either Myllymaki or by Kimchi. Adding the active location tracking and monitoring steps of Kimchi to the systems and methods taught by Myllymaki does not affect the normal functioning of the elements of the claim which are taught by Myllymaki. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kimchi with the teachings of Myllymaki, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. 
Myllymaki in view of Kimchi, as outlined above, teaches the use of a tracked location of a user device in order to determine a delivery location for a package. Myllymaki in view of Kimchi, however, does not appear to teach that this delivery location may be within a threshold distance of the mobile device of the user and a further shipment recipient. 
 Rademaker, however, teaches that two or more delivery locations (which Kimchi teaches may comprise the current location of a user) may be grouped into a single stop, and a delivery vehicle may stop at a common location which is within a predetermined distance of each stop. (Rademaker: paragraph [0075]) Rademaker teaches combining the above elements with the teachings of Myllymaki in view of Kimchi for the benefit of providing a return on investment for the company. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rademaker with the teachings of Myllymaki in view of Kimchi to achieve the aforementioned benefits.
As per claims 13 -22, 
As per claim 23, Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin teaches the limitations of claim 23 which are substantially identical to those of claim 1. Myllymaki in view of Kimchi further in view of Rademaker and further in view of Haskin further teaches:
A non-transitory computer-readable storage medium containing program code, wherein the program code comprises instructions for:
 Myllymaki teaches a system and computer implemented method for autonomously delivery packages via a land vehicle which uses a processor and a tangible memory which stores instructions which, when executed by the processor, performs the functions of the system. (Myllymaki: abstract, col. 2 lines 56-57, col. 3 lines 32-34, col.7 lines 6-20, see also cols. 8-10; Figs. 7, 8)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628